DETAILED ACTION
This is the first Office action on the merits of Application No. 16/635,078. Claims 11-28 are pending. Claims 1-10 are canceled and claims 11-28 are new.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/29/2020, 11/13/2020, and 2/5/2021 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph [0089] “30 coasting mode”. It appears Figs. 7-8 should include reference sign 30 as this is representing coast mode.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Specification
The disclosure is objected to because of the following informalities: in paragraph [0059], lines 1 and 6, the phrase “coasting mode 31” appears it should be --coasting mode 30--.  Appropriate correction is required.

Claim Interpretation
In claims 21-28, the nomenclature of the first, second, third, and fourth end for the connection ends for the first and second leaf spring has been changed relative to the other claims and disclosure (e.g. claim 21 first end and second end are different from the first end and second end in Fig. 2). Acknowledgement is made to paragraph [0034] which states that numerals used in general are only meant to distinguish a plurality of similar objections. The claim limitations define and make clear the structural connections regarding the ends.

Claim Objections
Claim 21 are objected to because of the following informalities:  
in claim 21, line 7, the phrase “tongue” should be –the tongue-- to be grammatically consistent with line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, lines 3 and 5, the terms "the cams" (line 3) and “pressure plate cams” (line 5) render the claim indefinite because the inconsistency of the terms makes the claim unclear and there is an antecedence issue with one of the instances. The terms are related to “cams” in line 2 of the claim. It appears all instances should be consistent with the same wording (e.g. –cams—(line 2) and –the cams—(lines 3 and 5)) so that the claim is understood to be referring to the same element.






	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raber (German Document DE102016218354).
Raber (German Document DE102016218354) was cited on the IDS dated 1/29/2020.
Regarding claim 11, Raber discloses a friction clutch (Figs. 1-2, 1) comprising: an axis of rotation (Fig. 1, D); a disk spring (Fig. 1, 6) for engaging the friction clutch, the disk spring comprising tongues (Figs. 1-2, 7); a plurality of leaf springs (Figs. 1-2, leaf springs 9) axially fixed to the tongues; a clutch cover (Figs. 1-2, 5); and a pressure plate (Figs. 1-2, 4), axially displaceable relative to the clutch cover and attached to the clutch cover in a torsion-resistant manner by the plurality of leaf springs (Figs. 1-2 and paragraph [0038]
Regarding claim 12, Raber discloses the friction clutch of claim 11, wherein: the pressure plate comprises cams (paragraph [0032-0033], “cam section”); the disk spring is supported on the cams in a tiltable manner for engaging and disengaging the friction clutch (paragraph [0035], “tilted”); and the leaf springs are arranged within pressure plate cams in a radial direction (Fig. 1, shows leaf springs 9 are radially within the cams on pressure plate and inner radial when compared to cam ring 19).
Regarding claim 13, Raber discloses the friction clutch of claim 11, wherein the pressure plate is attached to the clutch cover at a certain relief angle (Fig. 3 and paragraph [0030-0031], “displaceable to a limited extent”).

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voorspoels (German Document DE102014224947).
Voorspoels (German Document DE102014224947) was cited on the IDS dated 1/29/2020.
Regarding claim 11, Voorspoels discloses a friction clutch (Fig. 1) comprising: an axis of rotation (shown in Fig. 1); a disk spring (Fig. 1, 6) for engaging the friction clutch, the disk spring comprising tongues (Fig. 3, 14); a plurality of leaf springs (Fig. 1, assembly 16 with leaf springs 7) axially fixed to the tongues; a clutch cover (Fig. 1, 2); and a pressure plate (Fig. 1, 3), axially displaceable relative to the clutch cover and attached to the clutch cover in a torsion-resistant manner by the plurality of leaf springs (Fig. 1
Regarding claim 13, Voorspoels discloses the friction clutch of claim 11, wherein the pressure plate is attached to the clutch cover at a certain relief angle (paragraph [0006], “displaced in a limited manner”).

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 14, the prior art does not disclose or render obvious the friction clutch further comprising a thrust piece, wherein: the plurality of leaf springs comprises: a clutch-cover-side group of leaf springs; and a pressure-plate-side group of leaf springs connected to the clutch-cover-side group of leaf springs by the thrust piece; and the tongues are received in the thrust piece in an axially fixed manner, in combination with the other elements required by claim 11.	
	Claims 15-20 are allowed based on their dependency on claim 14.

Claims 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art does not disclose or render obvious a friction clutch comprising: a first leaf spring comprising a first end axially fixed relative to tongue and a second end fixed to the clutch cover; and a second leaf spring comprising a third 
Claims 22-28 are allowed based on their dependency on claim 21.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hassler (US Patent Publication 20190264754) discloses first leaf spring (110) and second leaf spring (114), but for example a second end is attached to an intermediate pressure plate instead of the clutch cover.
	Reimnitz (US Patent Publication 20170097052) discloses first leaf spring (38) and second leaf spring (40), but neither leaf spring has an end that is fixed to the tongue of a disk spring.
	Fukuda (US Patent 5090537) discloses first leaf spring (21) and second leaf spring (22), but neither have an end fixed to the tongue of a disk spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.W. /Examiner, Art Unit 3655
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655